EXHIBIT 99.1 BIMINI CAPITAL MANAGEMENT ANNOUNCES SECOND QUARTER 2014 RESULTS Second Quarter 2014 Highlights · Net income of $3.3 million attributed to Bimini Capital, or $0.27 per common share · Book value per share of $0.55 · MBS portfolio remains 100% invested in agency MBS · Company to discuss results on Friday, August 8, 2014, at 10:00 AM ET VERO BEACH, Fla. (August 7, 2014) – Bimini Capital Management, Inc. (OTCBB:BMNM), a real estate investment trust ("REIT"), today announced results of operations for the three-month period ended June 30, 2014.Discussions related to the “Company” refer to the consolidated entity, including Bimini Capital, our wholly-owned subsidiaries, and our consolidated VIE, Orchid Island Capital, Inc. (“Orchid”).References to “Bimini Capital,” the “parent”, and the “registrant” refer to Bimini Capital Management, Inc. as a separate entity. Orchid Island Capital On February 20, 2013, Orchid completed its initial public offering (“IPO”), selling 2,360,000 shares of its common stock for proceeds of $35.4 million.During the six months ended June 30, 2014, Orchid completed additional offerings of its common stock.Subsequent to Orchid’s IPO and as of June 30, 2014, management has concluded, pursuant to generally accepted accounting principles, that Orchid is a variable interest entity (“VIE”) because Orchid’s equity holders lack the ability through voting rights to make decisions about the activities that have a significant effect on the success of Orchid.Management has also concluded that Bimini Capital is the primary beneficiary of Orchid because, under the management agreement between Bimini Advisors, LLC (“Bimini Advisors”), a wholly-owned subsidiary of Bimini, and Orchid, Bimini Capital has the power to direct the activities of Orchid that most significantly impact its economic performance.As a result, subsequent to Orchid’s IPO and through June 30, 2014, the Company has continued to consolidate Orchid in its consolidated financial statements even though, as of June 30, 2014, Bimini owned 10.2% of the outstanding common stock of Orchid. The noncontrolling interests reported in the Company’s consolidated financial statements represent the portion of equity ownership in Orchid held by stockholders other than Bimini Capital.Noncontrolling interests in Orchid are presented in the equity section of the consolidated balance sheets, separate from equity attributed to Bimini Capital.Net income of Orchid is allocated between the noncontrolling interests and to Bimini Capital in proportion to their relative ownership interests in Orchid. The consolidation of Orchid’s assets and liabilities with those of Bimini Capital and its wholly-owned subsidiaries gives the appearance of a much larger organization. However, the assets recognized as a result of consolidating Orchid do not represent additional assets that could be used to satisfy claims against Bimini Capital’s assets, nor do they represent amounts that are available to be distributed to Bimini Capital’s stockholders. Conversely, liabilities recognized as a result of consolidating Orchid do not represent additional claims on Bimini Capital’s assets; rather, they represent claims against the assets of Orchid.In addition to the presentation of the Company’s consolidated portfolio activities, we have also provided additional discussion related to the portfolio activities of Bimini Capital on its own.We believe that this “parent-only” information along with the consolidated presentation provides useful information to the shareholders of Bimini Capital. -MORE- Details of Second Quarter 2014 Results of Operations Selected unaudited consolidated and parent-only results for the three month period ended June 30, 2014 are presented in the table below. (in thousands) Consolidated Parent-Only Net income $ $ Net portfolio interest income Net gains on mortgage-backed securities Net losses on derivative instruments ) ) Audit, legal and other professional fees Compensation and related benefits Other operating, general and administrative expenses Income tax provision 26 - Fair value adjustments on retained interests in securitizations - Capital Allocation and Return on Invested Capital The Company allocates capital between two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”) and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The tables below detail the changes to the respective sub-portfolios during the quarter for both the consolidated Company and the parent-only. Portfolio Activity for the Quarter (Consolidated) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - March 31, 2014 $ Securities Purchased - Securities Sold ) - - - ) Gain on Sale - - - Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market Gains (Losses) ) Market Value - June 30, 2014 $ Portfolio Activity for the Quarter (Parent-Only) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - March 31, 2014 $ Securities Purchased - - - Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market Gains (Losses) Market Value - June 30, 2014 $ The tables below present the allocation of capital between the respective portfolios at June 30, 2014 and March 31, 2014, and the return on invested capital for each sub-portfolio for the three-month period ended June 30, 2014.Capital allocation is defined as the sum of the market value of securities held, less associated repurchase agreement borrowings, plus cash and cash equivalents and restricted cash associated with repurchase agreements. Capital allocated to non-portfolio assets is not included in the calculation. On a consolidated basis, the returns on invested capital in the PT MBS and structured MBS portfolios were approximately 22.4% and (2.4)%, respectively, for the second quarter of 2014.The combined portfolio generated a return on invested capital of approximately 11.9%.Due to the deployment of the proceeds of Orchid’s capital raising activities during the six months ended June 30, 2014, the balances of the respective portfolios increased significantly.Accordingly, returns generated based on the beginning of period capital are larger than returns on a stabilized portfolio.In the “Returns for the Quarter (Consolidated)” table below, we have added the return on average capital deployed to address this issue. For parent-only, the returns on invested capital in the PT MBS and structured MBS portfolios were approximately 25.5% and 2.7%, respectively, for the second quarter of 2014.The combined portfolio generated a return on invested capital of approximately 21.0%. Capital Allocation (Consolidated) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total June 30, 2014 Market Value $ Cash equivalents and restricted cash(1)(2) - - - Repurchase Agreement Obligations(3) ) - - - ) Total $ % of Total % March 31, 2014 Market Value $ Cash equivalents and restricted cash(2) - - - Repurchase Agreement Obligations(3) ) - - - ) Total $ % of Total % At June 30, 2014, total cash has been reduced by unsettled security purchased of approximately $6.8 million. Amount excludes restricted cash of $183,438 and $102,830 at June 30, 2014 and March 31, 2014, respectively, related to trust preferred debt funding hedges. At June 30, 2014, there were outstanding repurchase agreement balances of $12.5 million and $5.0 million secured by interest-only and inverse interest-only securities, respectively.At March 31, 2014, there were outstanding repurchase agreement balances of $6.0 million and $5.4 million secured by interest-only and inverse interest-only securities, respectively.We entered into these arrangements to generate additional cash to invest in pass-through MBS strategy; therefore we have not considered these balances to be allocated to the structured securities strategy. -MORE- Capital Allocation (Parent-Only) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total June 30, 2014 Market Value $ Cash equivalents and restricted cash(1) - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % March 31, 2014 Market Value $ Cash equivalents and restricted cash(1) - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % Amount excludes restricted cash of $183,438 and $102,830 at June 30, 2014 and March 31, 2014, respectively, related to trust preferred debt funding hedges. Returns for the Quarter (Consolidated) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Income / (loss) (net of repo cost) $ $ ) $ $ ) $ Realized and unrealized gains (losses) ) Hedge losses(1) ) n/a n/a n/a ) Total Return $ $ ) $ $ ) $ Beginning Capital Allocation $ Return on Invested Capital for the Quarter(2) % )% % )% % Average Capital Allocation(3) $ Return on Average Invested Capital for the Quarter(4) % )% % )% % Returns for the Quarter (Parent-Only) Structured Security Portfolio Pass-Through Interest-Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Income (loss) (net of repo cost) $ $ ) $ $ ) $ Realized and unrealized gains (losses) Hedge losses(1) ) n/a n/a n/a ) Total Return $ $ ) $ $ $ Beginning Capital Allocation $ Return on Invested Capital for the Quarter(2) % )% Excludes losses of approximately $117,000 associated with trust preferred funding hedges. Calculated by dividing the Total Return by the Beginning Capital Allocation, expressed as a percentage. Calculated using two data points, the Beginning and Ending Capital Allocation balances. Calculated by dividing the Total Return by the Average Capital Allocation, expressed as a percentage. Prepayments For the quarter, the Company received approximately $17.8 million in scheduled and unscheduled principal repayments and prepayments, which equated to a constant prepayment rate (“CPR”) of approximately 8.6% for the second quarter of 2014.The parent received approximately $1.4 million in scheduled and unscheduled principal repayments and prepayments, which equated to a CPR of approximately 11.8% for the second quarter of 2014.Prepayment rates on the two MBS sub-portfolios were as follows (in CPR): Consolidated Parent-Only PT Structured PT Structured MBS Sub- MBS Sub- Total MBS Sub- MBS Sub- Total Three Months Ended, Portfolio Portfolio Portfolio Portfolio Portfolio Portfolio June 30, 2014 March 31, 2014 December 31, 2013 September 30, 2013 June 30, 2013 March 31, 2013 Portfolio (Consolidated) The following tables summarize the consolidated MBS portfolio as of June 30, 2014 and December 31, 2013: ($ in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap June 30, 2014 Adjustable Rate MBS $ 0.5% 4.11% 1-Sep-35 10.16% 2.00% Fixed Rate MBS 86.3% 4.29% 1-Jun-44 NA NA NA Hybrid Adjustable Rate MBS 8.0% 2.56% 1-Aug-43 7.57% 1.99% Total PT MBS 94.8% 4.14% 1-Jun-44 7.72% 1.99% Interest-Only Securities 4.1% 4.38% 25-Jan-43 NA NA NA Inverse Interest-Only Securities 1.1% 6.03% 15-Dec-40 NA 6.18% NA Total Structured MBS 5.2% 4.73% 25-Jan-43 NA NA NA Total Mortgage Assets $ 100.0% 4.17% 1-Jun-44 NA NA NA December 31, 2013 Adjustable Rate MBS $ 1.4% 3.92% 1-Sep-35 10.13% 2.00% Fixed Rate MBS 68.7% 3.99% 1-Dec-43 NA NA NA Hybrid Adjustable Rate MBS 23.2% 2.61% 1-Aug-43 7.61% 1.99% Total PT MBS 93.3% 3.65% 1-Dec-43 7.75% 1.99% Interest-Only Securities 5.3% 4.36% 25-Nov-40 NA NA NA Inverse Interest-Only Securities 1.4% 5.91% 15-Dec-40 NA 6.07% NA Total Structured MBS 6.7% 4.69% 15-Dec-40 NA NA NA Total Mortgage Assets $ 100.0% 3.72% 1-Dec-43 NA NA NA -MORE- ($ in thousands) June 30, 2014 December 31, 2013 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % % Total Portfolio $ % $ % Entire Portfolio June 30, 2014 December 31, 2013 Weighted Average Pass Through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass Through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) Effective duration is the approximate percentage change in price for a 100 basis point change in rates.An effective duration of 2.834 indicates that an interest rate increase of 1.0% would be expected to cause a 2.834% decrease in the value of the MBS in the Company’s investment portfolio at June 30, 2014.An effective duration of 4.116 indicates that an interest rate increase of 1.0% would be expected to cause a 4.116% decrease in the value of the MBS in the Company’s investment portfolio at December 31, 2013. These figures include the structured securities in the portfolio but not the effect of the Company’s funding cost hedges.Effective duration quotes for individual investments are obtained from The Yield Book, Inc. Portfolio (Parent-Only) The following tables summarize the parent-only MBS portfolio as of June 30, 2014 and December 31, 2013: ($ in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap June 30, 2014 Fixed Rate MBS $ 97.3% 4.16% 1-Jun-44 n/a n/a n/a Hybrid Adjustable Rate MBS 0.9% 4.00% 20-Jan-42 9.00% 1.00% Total Mortgage-backed Pass-through 98.2% 4.16% 1-Jun-44 9.00% 1.00% Interest-Only Securities 1.1% 3.54% 25-Dec-39 n/a n/a n/a Inverse Interest-Only Securities 0.7% 5.83% 25-Nov-40 n/a 5.98% n/a Total Structured MBS 1.8% 4.35% 25-Nov-40 n/a n/a n/a Total Mortgage Assets $ 100.0% 4.16% 1-Jun-44 n/a n/a n/a December 31, 2013 Fixed Rate MBS $ 57.6% 3.35% 1-May-43 n/a n/a n/a Hybrid Adjustable Rate MBS 37.7% 2.92% 1-Sep-42 7.92% 1.95% Total Mortgage-backed Pass-through 95.3% 3.18% 1-May-43 7.92% 1.95% Interest-Only Securities 3.2% 3.85% 25-Dec-39 n/a n/a n/a Inverse Interest-Only Securities 1.5% 5.82% 25-Nov-40 n/a 5.99% n/a Total Structured MBS 4.7% 4.46% 25-Nov-40 n/a n/a n/a Total Mortgage Assets $ 100.0% 3.24% 1-May-43 n/a n/a n/a ($ in thousands) June 30, 2014 December 31, 2013 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % % Total Portfolio $ % $ % Entire Portfolio June 30, 2014 December 31, 2013 Weighted Average Pass Through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass Through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) Effective duration is the approximate percentage change in price for a 100 basis point change in rates.An effective duration of 4.007 indicates that an interest rate increase of 1.0% would be expected to cause a 4.007% decrease in the value of the MBS in the Parent’s investment portfolio at June 30, 2014.An effective duration of 3.453 indicates that an interest rate increase of 1.0% would be expected to cause a 3.453% decrease in the value of the MBS in the Parent’s investment portfolio at December 31, 2013. These figures include the structured securities in the portfolio but not the effect of the Parent’s funding cost hedges.Effective duration quotes for individual investments are obtained from The Yield Book, Inc. Financing, Leverage and Liquidity As of June 30, 2014, the Company had outstanding repurchase obligations of approximately $854.0 million with a net weighted average borrowing rate of 0.35%.These agreements were collateralized by MBS with a fair value, including accrued interest, of approximately $911.1 million.The Company’s leverage ratio at June 30, 2014 was 7.4 to 1, excluding the $6.8 million of payable for unsettled security purchased.At June 30, 2014, the Company’s liquidity was approximately $74.3 million, consisting of unpledged MBS (excluding the value of the unsettled purchases) and cash and cash equivalents. As of June 30, 2014, the Parent had outstanding repurchase obligations of approximately $70.3 million with a net weighted average borrowing rate of 0.33%.These agreements were collateralized by MBS with a fair value, including accrued interest, of approximately $74.5 million.At June 30, 2014, the Parent’s liquidity was approximately $5.2 million, consisting of unpledged MBS and cash and cash equivalents. To enhance our liquidity further, we may pledge more of our structured MBS as part of a repurchase agreement funding, but retain cash in lieu of acquiring additional assets.In this way, we can, at a modest cost, retain higher levels of cash on hand and decrease the likelihood we will have to sell assets in a distressed market in order to raise cash. -MORE- Below is a listing of outstanding borrowings under repurchase obligations at June 30, 2014. ($ in thousands) Repurchase Agreement Obligations (Consolidated) Weighted Weighted Total Average Average Outstanding % of Borrowing Amount Maturity Counterparty Balances Total Rate at Risk(1) (in Days) Citigroup Global Markets, Inc. $ % % $ 20 Cantor Fitzgerald & Co. % % 27 ED&F Man Capital Markets Inc. % % 35 KGS - Alpha Capital Markets, L.P. % % 36 Morgan Stanley & Co. LLC % % 50 CRT Capital Group, LLC % % 55 Mitsubishi UFJ Securities (USA), Inc. % % 7 Goldman Sachs & Co. % % 25 South Street Securities, LLC % % 16 J.P. Morgan Securities LLC % % 10 Mizuho Securities USA, Inc. % % 13 Suntrust Robinson Humphrey, Inc. % % 11 Other % % 37 $ % % $ 27 ($ in thousands) Repurchase Agreement Obligations (Parent-Only) Weighted Weighted Total Average Average Outstanding % of Borrowing Amount Maturity Counterparty Balances Total Rate at Risk(1) (in Days) ED&F Man Capital Markets Inc. $ % % $ 65 Suntrust Robinson Humphrey, Inc. % % 28 South Street Securities, LLC % % 16 JVB Financial Group, LLC % % 11 Other % % 9 $ % % $ 35 Equal to the fair value of securities sold plus accrued interest receivable and cash posted as collateral, if any, minus the sum of repurchase agreement liabilities and accrued interest payable. Hedging In connection with its interest rate risk management strategy, the Company economically hedges a portion of the cost of its repurchase agreement funding and also its junior subordinated notes by entering into derivative financial instrument contracts.The Company has not elected hedging treatment under GAAP, and as such all gains or losses on these instruments are reflected in earnings for all periods presented.As of June 30, 2014, such instruments were comprised of Eurodollar futures contracts and an interest rate swaption agreement. -MORE- The tables below present information related to outstanding Eurodollar futures contracts at June 30, 2014. ($ in thousands) Eurodollar Futures Positions (Consolidated) Repurchase Agreement Funding Hedges Junior Subordinated Debt Funding Hedges Weighted Average Weighted Average Average Contract Average Contract LIBOR Notional Open LIBOR Notional Open Expiration Year Rate Amount Equity(1) Rate Amount Equity(1) % $ $ ) % $ $ ) % % ) % % (7
